United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1145
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * Southern District of Iowa.
Juan Jose Rincon-Nieto,                 *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: May 13, 2008
                                Filed: June 17, 2008
                                 ___________

Before RILEY, BOWMAN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Juan Jose Rincon-Nieto (Rincon-Nieto) pled guilty to a charge of illegal reentry
by a previously deported alien, in violation of 8 U.S.C. §§ 1326(a) and (b)(2). The
presentence report determined (1) Rincon-Nieto’s base offense level was 8, pursuant
to U.S.S.G. § 2L1.2(a); and (2) Rincon-Nieto was subject to a 16-level increase under
U.S.S.G. § 2L1.2(b)(1)(A)(ii) because he was deported after conviction for a felony
crime of violence. After a three-level reduction for acceptance of responsibility,
Rincon-Nieto’s total offense level was 21, and with a criminal history category of IV,
his resulting sentencing range was 57-71 months. The district court1 sentenced
Rincon-Nieto to 57 months imprisonment. On appeal, Rincon-Nieto contends the
district court erred in finding that a State of Iowa conviction for an aggravated
misdemeanor crime of domestic assault, which was subject to an enhanced sentence
punishable by up to two years imprisonment based on a prior domestic assault
conviction, was a felony crime of violence under U.S.S.G. § 2L1.2(b)(1)(A)(ii), cmt.
n.2 (defining a felony offense as “any federal, state, or local offense punishable by
imprisonment for a term exceeding one year”).

       The Supreme Court’s recent decision in United States v. Rodriguez, 553 U.S.
__, 128 S. Ct. 1783, No. 06-1646 (May 19, 2008), supplies persuasive authority. In
Rodriguez, the Court held a state enhancement based on a recidivist provision is
applicable to a determination of a maximum term of imprisonment under the Armed
Career Criminal Act. Id. at 1793. Following the Rodriguez reasoning, by analogy,
the district court was correct in finding Rincon-Nieto’s 2003 Iowa conviction for a
recidivist enhanced domestic assault qualified as a crime of violence under U.S.S.G.
§ 2L1.2, thereby supporting the 16-level enhancement. Contrary to Rincon-Nieto’s
argument, a defendant’s prior record of convictions is relevant to an evaluation of the
seriousness of the subject state conviction. Id. at 1789. We affirm.
                        ______________________________




      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.
                                       -2-